       Case 2:19-cv-00126-RMP     ECF No. 1   filed 04/15/19   PageID.1 Page 1 of 29




 1   Brian A. Knutsen, WSBA No. 38806
     Kampmeier & Knutsen, PLLC
 2   221 S.E. 11th Avenue, Suite 217
 3   Portland, Oregon 97214
     Phone: (503) 841-6515
 4
 5   Paul A. Kampmeier, WSBA No. 31560
 6   Kampmeier & Knutsen, PLLC
     811 First Avenue, Suite 468
 7   Seattle, Washington 98104
 8   Phone: (206) 858-6983
 9
     Simone Anter, WSBA No. 52716
10   Columbia Riverkeeper
11   407 Portway Ave. Suite 301
     Hood River, Oregon 97031
12   Phone: (541) 387-3030
13
14
     Attorneys for Plaintiff Columbia Riverkeeper

15                       UNITED STATES DISTRICT COURT
16                      EASTERN DISTRICT OF WASHINGTON
17
     COLUMBIA RIVERKEEPER,                   )
18                                           )      No. 2:19-cv-00126
19                     Plaintiff,            )
                                             )      COMPLAINT
20   v.                                      )
21                                           )
     UNITED STATES ARMY CORPS OF )
22
     ENGINEERS; and LIEUTENANT               )
23   GENERAL TODD T. SEMONITE, in            )
24   his official capacity as the Commanding )
     General and Chief of Engineers of the   )
25   United States Army Corps of Engineers, )
26                                           )
                       Defendants.           )
27
     ______________________________          )
28
29   COMPLAINT - 1                                       KAMPMEIER & KNUTSEN, PLLC
                                                          221 SE 11th Avenue, Suite 217
                                                             Portland, Oregon 97214
                                                                 (503) 841-6515
          Case 2:19-cv-00126-RMP     ECF No. 1   filed 04/15/19   PageID.2 Page 2 of 29




 1                                   I.   INTRODUCTION

 2           1.     This action is a citizen suit brought under section 505 of the Clean
 3
     Water Act (“CWA”) as amended, 33 U.S.C. § 1365. Plaintiff Columbia
 4
 5   Riverkeeper seeks declaratory and injunctive relief to compel defendants the
 6
     United States Army Corps of Engineers and Lieutenant General Todd T. Semonite,
 7
 8   in his official capacity as the Commanding General and Chief of Engineers of the
 9
     United States Army Corps of Engineers (collectively, the “Corps”), to comply with
10
11   sections 301(a) and 402 of the CWA, 33 U.S.C. §§ 1311(a) and 1342, by
12   discontinuing unpermitted discharges of pollutants from the Chief Joseph Dam (the
13
14
     “Dam”)1 located on the Columbia River unless and until the Corps obtains a

15   National Pollutant Discharge Elimination System (“NPDES”) permit authorizing
16
     the discharges.
17
18           2.    The Corps owns and operates the hydroelectric Dam on the Columbia
19
     River that discharges pollutants, including oils, greases, other lubricants, and
20
21   cooling water and the heat associated therewith. These discharges are not
22
23
24
     1
25
         The term “Dam,” as used herein, includes the Chief Joseph Dam and all

26   associated structures and facilities, including turbines, powerhouses, transformers,
27
     spillways, and cranes.
28
29       COMPLAINT - 2                                      KAMPMEIER & KNUTSEN, PLLC
                                                             221 SE 11th Avenue, Suite 217
                                                                Portland, Oregon 97214
                                                                    (503) 841-6515
        Case 2:19-cv-00126-RMP      ECF No. 1    filed 04/15/19    PageID.3 Page 3 of 29




 1   authorized by an NPDES permit and therefore violate section 301(a) of the CWA,

 2   33 U.S.C. § 1311(a).
 3
                            II.   JURISDICTION AND VENUE
 4
 5         3.     The Court has subject matter jurisdiction over Columbia
 6
     Riverkeeper’s claim under section 505(a) of the CWA, 33 U.S.C. § 1365(a), 28
 7
 8   U.S.C. § 1331 (federal question), and 28 U.S.C. § 1346(a)(2) (United States as
 9
     Defendant). Section 505(a) and (d) of the CWA, 33 U.S.C. § 1365(a) and (d),
10
11   authorizes the requested relief. The requested relief is also proper under 28 U.S.C.
12   § 2201 (declaratory relief) and 28 U.S.C. § 2202 (injunctive relief).
13
14
           4.     Section 505(a) of the CWA, 33 U.S.C. § 1365(a), waives the Corps’

15   sovereign immunity for Columbia Riverkeeper’s claim.
16
           5.     In accordance with section 505(b)(1)(A) of the CWA, 33 U.S.C. §
17
18   1365(b)(1)(A), and 40 C.F.R. § 135.2, Columbia Riverkeeper notified the Corps of
19
     its violations of the CWA and of Columbia Riverkeeper’s intent to sue by letter
20
21   dated and postmarked January 14, 2019 (“Notice Letter”). A copy of the Notice
22
     Letter is attached to this complaint as Exhibit 1. In accordance with section
23
24   505(b)(1)(A) of the CWA, 33 U.S.C. § 1365(b)(1)(A), and 40 C.F.R. § 135.2(a)(3),
25   Columbia Riverkeeper provided copies of the Notice Letter to Lieutenant General
26
     Semonite, the Administrator of the United States Environmental Protection
27
28   Agency (“EPA”), the Regional Administrator of Region 10 of the EPA, the
29    COMPLAINT - 3                                   KAMPMEIER & KNUTSEN, PLLC
                                                       221 SE 11th Avenue, Suite 217
                                                                  Portland, Oregon 97214
                                                                      (503) 841-6515
        Case 2:19-cv-00126-RMP      ECF No. 1     filed 04/15/19    PageID.4 Page 4 of 29




 1   Attorney General of the United States, and the Director of the Washington

 2   Department of Ecology (“Ecology”) by mailing copies to these individuals on
 3
     January 14, 2019, via certified mail, return receipt requested.
 4
 5         6.     At the time of the filing of this Complaint, more than sixty days have
 6
     passed since the Notice Letter and the copies thereof were issued as described in
 7
 8   the preceding paragraph.
 9
           7.     As of the filing of this complaint, neither EPA nor Ecology has
10
11   commenced any action constituting diligent prosecution to redress the violations
12   addressed in the Notice Letter and herein.
13
14
           8.     The violations complained of in the Notice Letter are continuing

15   and/or are reasonably likely to continue to occur. The Corps is in violation of the
16
     CWA.
17
18         9.     The source of the violations complained of is located in Douglas
19
     County, Washington, within the Eastern District of Washington, and venue is
20
21   therefore appropriate in the Eastern District of Washington under section 505(c)(1)
22
     of the CWA, 33 U.S.C. § 1365(c)(1).
23
24                                    III.   PARTIES
25         10.    Plaintiff Columbia Riverkeeper is suing on behalf of itself and its
26
     members. Columbia Riverkeeper is a 501(c)(3) non-profit corporation registered in
27
28   the State of Washington. The mission of Columbia Riverkeeper is to restore and
29    COMPLAINT - 4                                    KAMPMEIER & KNUTSEN, PLLC
                                                        221 SE 11th Avenue, Suite 217
                                                                   Portland, Oregon 97214
                                                                       (503) 841-6515
        Case 2:19-cv-00126-RMP      ECF No. 1    filed 04/15/19   PageID.5 Page 5 of 29




 1   protect the water quality of the Columbia River and all life connected to it, from

 2   the headwaters to the Pacific Ocean. To achieve these objectives, Columbia
 3
     Riverkeeper operates scientific, educational, and legal programs aimed at
 4
 5   protecting water quality, air quality, and habitat in the Columbia River Basin.
 6
           11.    Columbia Riverkeeper has representational standing to bring this
 7
 8   action. Columbia Riverkeeper has over 16,000 members, many of which reside in
 9
     Washington in the vicinity of waters affected by the Corps’ illegal discharges of
10
11   pollutants. Members of Columbia Riverkeeper use and enjoy the waters and the
12   surrounding areas that are adversely affected by the Corps’ discharges. Columbia
13
14
     Riverkeeper’s members use these areas for, inter alia, fishing, rafting, hiking,

15   walking, windsurfing, photographing, boating, and observing wildlife. The
16
     environmental, health, aesthetic, and recreational interests of Columbia
17
18   Riverkeeper’s members have been, are being, and will be adversely affected by the
19
     Corps’ illegal discharges of pollutants from the Dam and by the members’
20
21   reasonable concerns related to the effects of the discharges. The members are
22
     further concerned that, because these discharges are not subject to an NPDES
23
24   permit as required by the CWA, there are not sufficient restrictions imposed on,
25   and monitoring and reporting of, the discharges to minimize the adverse water
26
     quality impacts of the discharges. These injuries are fairly traceable to the
27
28   violations and redressable by the Court.
29    COMPLAINT - 5                                         KAMPMEIER & KNUTSEN, PLLC
                                                             221 SE 11th Avenue, Suite 217
                                                                Portland, Oregon 97214
                                                                    (503) 841-6515
        Case 2:19-cv-00126-RMP      ECF No. 1    filed 04/15/19   PageID.6 Page 6 of 29




 1         12.    Columbia Riverkeeper has organizational standing to bring this

 2   action. Columbia Riverkeeper has been actively engaged in a variety of
 3
     educational and advocacy efforts to improve water quality and to address sources
 4
 5   of water quality degradation in the waters of the Columbia River and its tributaries.
 6
     The Corps’ failure to obtain an NPDES permit for its discharges has deprived
 7
 8   Columbia Riverkeeper of information that would be required by the permit’s
 9
     monitoring and reporting conditions and available to Columbia Riverkeeper. This
10
11   information would assist Columbia Riverkeeper in its efforts to educate and
12   advocate for greater environmental protection. Thus, Columbia Riverkeeper’s
13
14
     organizational interests have been adversely affected by the Corps’ violations.

15   These injuries are fairly traceable to the violations and redressable by the Court.
16
           13.    Defendant United States Army Corps of Engineers is a federal
17
18   agency, within the United States Department of Defense. The United States Army
19
     Corps of Engineers owns and/or operates the Dam.
20
21         14.    Defendant Lieutenant General Todd T. Semonite is the Commanding
22
     General and Chief of Engineers of the United States Army Corps of Engineers. Mr.
23
24   Semonite is being sued in his official capacity. As the Commanding General and
25   Chief of Engineers, Lieutenant General Semonite is responsible for ensuring the
26
     United States Army Corps of Engineers complies with applicable laws at the Dam.
27
28   //
29    COMPLAINT - 6                                         KAMPMEIER & KNUTSEN, PLLC
                                                             221 SE 11th Avenue, Suite 217
                                                                Portland, Oregon 97214
                                                                    (503) 841-6515
        Case 2:19-cv-00126-RMP       ECF No. 1   filed 04/15/19    PageID.7 Page 7 of 29




 1                             IV.    LEGAL FRAMEWORK

 2            15.   Section 301(a) of the CWA, 33 U.S.C. § 1311(a), makes unlawful the
 3
     discharge of any pollutant by any person unless authorized by, inter alia, an
 4
 5   NPDES permit issued pursuant to section 402 of the CWA, 33 U.S.C. § 1342.
 6
              16.   Section 502(12) of the CWA, 33 U.S.C. § 1362(12), defines
 7
 8   “discharge of a pollutant” to include “any addition of any pollutant to navigable
 9
     waters from any point source.”
10
11            17.   Section 502(7) of the CWA, 33 U.S.C. § 1362(7), defines the term
12   “navigable waters” as “the waters of the United States including the territorial
13
14
     seas.”

15            18.   Section 502(14) of the CWA, 33 U.S.C. § 1362(14), defines “point
16
     source” as “any discernible, confined and discrete conveyance, including but not
17
18   limited to any pipe ditch, channel, tunnel, conduit, well, discrete fissure, container,
19
     rolling stock, concentrated animal feeding operation, or vessel or other floating
20
21   craft, from which pollutants are or may be discharged.”
22
                              V.     FACTUAL BACKGROUND
23
24            The Affected Community & Environment
25            19.   The Columbia River is one of the West’s great river systems. The
26
     river supports rich fishing traditions and provides water for communities,
27
28   agriculture, recreation opportunities, and for hydroelectric dams. The Columbia
29    COMPLAINT - 7                                        KAMPMEIER & KNUTSEN, PLLC
                                                            221 SE 11th Avenue, Suite 217
                                                                  Portland, Oregon 97214
                                                                      (503) 841-6515
           Case 2:19-cv-00126-RMP     ECF No. 1   filed 04/15/19   PageID.8 Page 8 of 29




 1   River is also severely degraded by pollution. Toxic pollution threatens the health of

 2   people that eat local fish and jeopardizes the public’s right to eat fish caught
 3
     locally. Rising water temperatures also threaten the health of salmon and other
 4
 5   aquatic life that rely on cool water for survival.
 6
              20.    In 2006 EPA designated the Columbia River Basin a Critical Large
 7
 8   Aquatic Ecosystem because toxic contamination and other pollution are so severe.
 9
     In 2009 EPA released an in-depth report on toxic pollution in the Columbia River,
10
11   the Columbia River Basin: State of River Report for Toxics.2 EPA’s report
12   concluded that harmful pollutants are moving up the food chain, impacting
13
14
     humans, fish, and wildlife. As the report explains, “[i]n 1992, an EPA national

15   survey of contaminants in fish in the United States alerted EPA and others to a
16
     potential health threat to tribal and other people who eat fish from the Columbia
17
18   River Basin.” This survey prompted further study on the contaminated fish and the
19
     potential impacts on tribal members.
20
21   //
22
23
24
     2
25
          U.S. EPA, Columbia River Basin State of River Report for Toxics (hereafter State

26   of the River Report) (January 2009), https://www.epa.gov/columbiariver/2009-
27
     state-river-report-toxics).
28
29       COMPLAINT - 8                                       KAMPMEIER & KNUTSEN, PLLC
                                                              221 SE 11th Avenue, Suite 217
                                                                 Portland, Oregon 97214
                                                                     (503) 841-6515
          Case 2:19-cv-00126-RMP       ECF No. 1   filed 04/15/19   PageID.9 Page 9 of 29




 1            21.     In particular, EPA funded four Columbia River Tribes, through the

 2   Columbia River Intertribal Fish Commission (“CRITFC”), to study contaminant
 3
     levels in fish caught at traditional fishing sites.3 The study demonstrated the
 4
 5   presence of 92 toxic chemicals in fish consumed by tribal members, resulting in a
 6
     50-fold increase in cancer risk among tribal members whose diets rely on river-
 7
 8   caught fish. Contaminants found in these fish include PCBs, dioxins, furans,
 9
     arsenic, mercury, and DDE, a toxic breakdown product of DDT.4
10
11            22.     The CRITFC study is not alone in demonstrating the serious problem
12   of toxic contamination. From 1989 to 1995, the Lower Columbia River Bi-State
13
14
     Water Quality Program (“Bi-State Program”) generated substantial evidence

15   showing that water and sediment in the Lower Columbia River and its tributaries
16
     have levels of toxic contaminants that are harmful to fish and wildlife.5 The Bi-
17
18   State Program concluded that:
19
20
21
22
23   3
         State of the River Report, at 4.
24
     4
25
         Id. at 19.

26   5
         Lower Columbia River Estuary Partnership. 2007. Lower Columbia River and
27
     Estuary Ecosystem Monitoring: Water Quality and Salmon Sampling Report at 1.
28
29       COMPLAINT - 9                                        KAMPMEIER & KNUTSEN, PLLC
                                                               221 SE 11th Avenue, Suite 217
                                                                  Portland, Oregon 97214
                                                                      (503) 841-6515
          Case 2:19-cv-00126-RMP       ECF No. 1   filed 04/15/19   PageID.10 Page 10 of 29




 1          Dioxins and furans, metals, PCBs, PAHs, and pesticides impair the water
 2             sediment, and fish and wildlife;
 3
 4
            Arsenic, a human carcinogen, exceeded both EPA ambient water criteria for

 5             protection of human health and the EPA human health advisories for
 6
               drinking water;
 7
 8          Beneficial uses such as fishing, shellfishing, wildlife, and water sports are
 9
               impaired;
10
11          Many toxic contaminants are moving up the food chain and accumulating in
12
               the bodies of animals and humans that eat fish;
13
14          People who eat fish from the lower Columbia over a long period of time are
15
               exposed to health risks from arsenic, PCBs, dioxins and furans, and DDT
16
17             and its breakdown products.6
18             23.      Other studies have confirmed and added to the overwhelming
19
     scientific evidence on toxic contamination on the Columbia River Basin.7
20
21   //
22
23
24
     6
25
          Id. at 5–6.

26   7
          Id. at 6 (citing studies by USGS, the U.S. Army Corps of Engineers, DEQ, and
27
     others); see generally U.S. EPA, State of the River Report.
28
29       COMPLAINT - 10                                        KAMPMEIER & KNUTSEN, PLLC
                                                                 221 SE 11th Avenue, Suite 217
                                                                    Portland, Oregon 97214
                                                                        (503) 841-6515
         Case 2:19-cv-00126-RMP    ECF No. 1    filed 04/15/19   PageID.11 Page 11 of 29




 1           24.   The pollution discharges that are the subject of this complaint

 2   contribute to the pollution crisis on the Columbia River. According to the National
 3
     Oceanic & Atmospheric Administration (“NOAA”): “Spilled oil can harm living
 4
 5   things because its chemical constituents are poisonous. This can affect organisms
 6
     both from internal exposure to oil through ingestion or inhalation and from
 7
 8   external exposure through skin and eye irritation. Oil can also smother some small
 9
     species of fish or invertebrates and coat feathers and fur, reducing birds’ and
10
11   mammals’ ability to maintain their body temperatures.”8
12           25.   The vicinity of the Dam that is the subject of this complaint and the
13
14
     Columbia River are used by the citizens of Washington and visitors, as well as by

15   Columbia Riverkeeper’s members, for recreational activities. Columbia
16
     Riverkeeper’s members also derive aesthetic benefits from the receiving waters.
17
18   Columbia Riverkeeper’s members’ enjoyment of these activities and waters is
19
     diminished by the polluted state of the receiving waters, shorelines, air and the
20
21   nearby areas, and by the Corps’ contributions to such polluted state.
22
23
24
     8
25
         NOAA, Office of Response and Restoration, How Oil Effects Fish and Wildlife in

26   Marine Environments, http://response.restoration.noaa.gov/oil-and-chemical-
27
     spills/oil-spills/how-oil- harms-animals-and-plants-marine-environments.html.
28
29       COMPLAINT - 11                                     KAMPMEIER & KNUTSEN, PLLC
                                                             221 SE 11th Avenue, Suite 217
                                                                Portland, Oregon 97214
                                                                    (503) 841-6515
      Case 2:19-cv-00126-RMP        ECF No. 1   filed 04/15/19   PageID.12 Page 12 of 29




 1            The Corps’ Dam and Discharges of Pollutants

 2            26.   The Corps owns and operates the hydroelectric Dam on the Columbia
 3
     River.
 4
 5            27.   The Dam is located on the Columbia River approximately two miles
 6
     southeast of the city of Bridgeport, Washington. The Dam is located within and
 7
 8   discharges pollutants to waters within Douglas County, Washington.
 9
              28.   The Columbia River is a navigable water body at the location of the
10
11   Dam.
12            29.   Upon information and belief, the Corps discharges oils, greases,
13
14
     lubricants, and other pollutants at the Dam collected from various sources through

15   sumps and other systems. These discharges have occurred each and every day
16
     during the six years and sixty days prior to the filing of this complaint and are
17
18   continuing to occur and/or are reasonably likely to reoccur. These discharges are
19
     not authorized by an NPDES permit.
20
21            30.   Upon information and belief, the Corps discharges from the Dam
22
     cooling water, and the associated heat, used to cool a variety of Dam components
23
24   and materials. These discharges have occurred each and every day during the six
25   years and sixty days prior to the filing of this complaint and are continuing to occur
26
     and/or are reasonably likely to reoccur. These discharges are not authorized by an
27
28   NPDES permit.
29    COMPLAINT - 12                                        KAMPMEIER & KNUTSEN, PLLC
                                                             221 SE 11th Avenue, Suite 217
                                                                Portland, Oregon 97214
                                                                    (503) 841-6515
      Case 2:19-cv-00126-RMP      ECF No. 1    filed 04/15/19   PageID.13 Page 13 of 29




 1         31.    Upon information and belief, the Corps utilizes Francis turbines,

 2   which discharge grease to the Columbia River. Wicket gates control the amount of
 3
     water flowing through the turbines at the Dam. The wicket gate bearings are
 4
 5   lubricated with grease or another lubricant. This grease or lubricant is continuously
 6
     fed into bearings and discharged to surface waters. These discharges have occurred
 7
 8   each and every day during the six years and sixty days prior to the filing of this
 9
     complaint and are continuing to occur or are reasonably likely to reoccur. These
10
11   discharges are not authorized by an NPDES permit.
12         32.    Upon information and belief, the Corps also discharges oils, greases,
13
14
     lubricants, and other pollutants from the Dam due to spills, equipment failures,

15   operator errors, and other similar events. For example, oil was spilled from the
16
     Dam on or about September 29, 2017, and on or about March 4, 2018, due to
17
18   failures. Discharges of this nature at the Dam are continuing to occur and/or are
19
     reasonably likely to reoccur. These discharges are not authorized by an NPDES
20
21   permit.
22
           33.    The discharges from the Dam described herein are made from pipes
23
24   and/or other discernible, confined, and/or discrete conveyances.
25         34.    The discharges from the Dam described herein are discharges of
26
     pollutants to navigable waters from point sources that violate section 301(a) of the
27
28
29   COMPLAINT - 13                                        KAMPMEIER & KNUTSEN, PLLC
                                                            221 SE 11th Avenue, Suite 217
                                                               Portland, Oregon 97214
                                                                   (503) 841-6515
      Case 2:19-cv-00126-RMP      ECF No. 1   filed 04/15/19   PageID.14 Page 14 of 29




 1   CWA, 33 U.S.C. § 1311(a), when made without the authorization of a NPDES

 2   permit.
 3
           35.    The Corps’ violations were avoidable had the Corp been diligent in
 4
 5   overseeing facility operations and maintenance and regulatory compliance.
 6
           36.    In accordance with section 505(c)(3) of the CWA, 33 U.S.C. §
 7
 8   1365(c)(3), and 40 C.F.R. § 135.4, Columbia Riverkeeper will mail copies of this
 9
     complaint that are either filed and date-stamped copies or conformed copies to the
10
11   Administrator of the EPA, the Regional Administrator for Region 10 of the EPA,
12   and the Attorney General of the United States.
13
14
                                VI.   CAUSE OF ACTION

15         37.    Columbia Riverkeeper realleges and incorporates by reference each
16
     and every allegation set forth in the paragraphs above.
17
18         38.    The Corps is in violation of section 301(a) of CWA, 33 U.S.C. §
19
     1311(a), by discharging pollutants to navigable waters from the Dam as described
20
21   herein without an NPDES permit. These violations are violations of an “effluent
22
     standard or limitation” as defined by section 505(f) of the CWA, 33 U.S.C. §
23
24   1365(f).
25         39.    Upon information and belief, these violations committed by the Corps
26
     are continuing and/or are reasonable likely to reoccur. Any and all additional
27
28   violations of the CWA which occur after those described in the Notice Letter but
29    COMPLAINT - 14                                    KAMPMEIER & KNUTSEN, PLLC
                                                          221 SE 11th Avenue, Suite 217
                                                               Portland, Oregon 97214
                                                                   (503) 841-6515
      Case 2:19-cv-00126-RMP       ECF No. 1    filed 04/15/19   PageID.15 Page 15 of 29




 1   before a final decision in this action should be considered continuing violations

 2   subject to this complaint.
 3
                               VII.    RELIEF REQUESTED
 4
 5           Wherefore, Columbia Riverkeeper respectfully requests that this Court grant
 6
     the following relief:
 7
 8           A.    Issue a declaratory judgment that the Corps has violated and continues
 9
     to be in violation of section 301(a) of the CWA, 33 U.S.C. § 1311(a), by
10
11   discharging pollutants from the Dam to the Columbia River without the
12   authorization of an NPDES permit as described herein;
13
14
             B.    Issue an injunction enjoining the Corps from discharging pollutants

15   from the Dam to the Columbia River as described herein until such discharges are
16
     authorized aby an NPDES permit;
17
18           C.    Issue an injunction requiring the Corps to take specific actions to
19
     evaluate and remediate the environmental harm caused by its violations;
20
21           D.    Grant such other preliminary and/or permanent injunctive relief as
22
     Columbia Riverkeeper may from time to time request during the pendency of this
23
24   case;
25           E.    Award Columbia Riverkeeper its costs of litigation, including
26
     reasonable attorney and expert witness fees, as authorized by section 505(d) of the
27
28   CWA, 33 U.S.C. § 1365(d), and any other applicable authorization; and
29    COMPLAINT - 15                                   KAMPMEIER & KNUTSEN, PLLC
                                                        221 SE 11th Avenue, Suite 217
                                                                 Portland, Oregon 97214
                                                                     (503) 841-6515
     Case 2:19-cv-00126-RMP    ECF No. 1   filed 04/15/19   PageID.16 Page 16 of 29




 1       F.    Grant such additional relief as this Court deems appropriate.

 2       RESPECTFULLY SUBMITTED this 15th day of April, 2019.
 3
         KAMPMEIER & KNUTSEN, PLLC
 4
 5       By: s/ Brian A. Knutsen
 6            Brian A. Knutsen, WSBA No. 38806
         221 S.E. 11th Ave., Suite 217
 7       Portland, Oregon 97214
 8       Tel: (503) 841-6515
         Email: brian@kampmeierknutsen.com
 9
10       Paul A. Kampmeier, WSBA No. 31560
11       811 First Avenue, Suite 468
         Seattle, Washington 98104
12       Tel: (206) 858-6983
13       Email: paul@kampmeierknutsen.com
14
15       COLUMBIA RIVERKEEPER
16
         Simone Anter, WSBA No. 52716
17
         407 Portway Ave. Suite 301
18       Hood River, OR 97031
19       Phone: (541) 387-3030
         Email: simone@columbiariverkeeper.org
20
21       Attorneys for plaintiff Columbia Riverkeeper
22
23
24
25
26
27
28
29   COMPLAINT - 16                                     KAMPMEIER & KNUTSEN, PLLC
                                                         221 SE 11th Avenue, Suite 217
                                                            Portland, Oregon 97214
                                                                (503) 841-6515
Case 2:19-cv-00126-RMP   ECF No. 1   filed 04/15/19   PageID.17 Page 17 of 29




                EXHIBIT 1
    Case 2:19-cv-00126-RMP        ECF No. 1      filed 04/15/19    PageID.18 Page 18 of 29


             KAMPMEIER & KNUTSEN P L L C
                                  ATTORNEYS AT LAW


BRIAN A. KNUTSEN
Licensed in Oregon & Washington
503.841.6515
brian@kampmeierknutsen.com

                                         January 14, 2019

Via CERTIFIED MAIL – Return Receipt Requested
Lieutenant General Todd T. Semonite
Commanding General & Chief of Engineers
U.S. Army Corps of Engineers
441 G Street N.W.
Washington, D.C. 20314-1000

Re:     NOTICE OF INTENT TO SUE THE U.S. ARMY CORPS OF ENGINEERS AND
        LIEUTENANT GENERAL SEMONITE UNDER THE CLEAN WATER ACT

Dear Lieutenant General Semonite:

        This letter is to provide you with sixty days notice of Columbia Riverkeeper’s
(“Riverkeeper”) intent to file a citizen suit against the United States Army Corps of Engineers
and Lieutenant General Todd T. Semonite, in his official capacity as the Commanding General
and Chief of Engineers of the United States Army Corps of Engineers (collectively, the
“Corps”), under section 505 of the Clean Water Act (“CWA”), 33 U.S.C. § 1365, for the
violations described herein. The CWA prohibits any person from discharging any pollutant to
waters of the United States except as authorized by a National Pollutant Discharge Elimination
System (“NPDES”) permit. Continuing to discharge pollutants without securing an NPDES
permit constitutes an ongoing violation of the CWA.

       The Corps has and continues to violate section 301(a) of the CWA, 33 U.S.C. § 1311(a),
by discharging pollutants to waters of the United States and to the State of Washington from the
Chief Joseph Dam and from its associated structures and facilities (collectively “Dam”).1
Specifically, the Corps discharges oils, greases, other lubricants, and cooling water from the
Dam without the authorization of an NPDES permit in violation of the CWA.

        This notice of intent to sue is part of Riverkeeper’s effort to protect people who rely on
the Columbia River for uses including drinking water, food, and recreation. Riverkeeper’s
mission is to protect and restore the water quality of the Columbia River and all life connected to
it, from the headwaters to the Pacific Ocean. The organization’s strategy for protecting the

1
 The term “Dam,” as used herein, includes the Chief Joseph Dam and all associated structures
and facilities, including turbines, powerhouses, transformers, spillways, and cranes. The
approximate location of the Dam is identified in Appendix 1.
     Case 2:19-cv-00126-RMP       ECF No. 1      filed 04/15/19     PageID.19 Page 19 of 29




Columbia River and its tributaries includes working in river communities and enforcing laws that
protect public health, salmon, and other fish and wildlife.

I.       Legal Background.

        Washington’s rivers, and the use of rivers by people, fish, and wildlife, are protected by
both federal and state law. In 1972, Congress passed the CWA to “restore and maintain the
chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). The
CWA is the cornerstone of surface water quality protection in the United States. In the forty
years since its passage, the CWA has dramatically increased the number of waterways that are
once again safe for fishing and swimming. Despite the great progress in reducing water
pollution, many of the Nation’s waters still do not meet the water quality goals. In fact, the vast
majority of rivers and streams in Washington fail to meet basic state water quality standards for
pollutants such as toxics and temperature.2 These standards are designed to protect designated
uses, including aquatic life, fishing, swimming, and drinking water.

        The NPDES permitting scheme is the primary means by which discharges of pollutants
are controlled. At a minimum, NPDES permits must include technology-based effluent
limitations, any more stringent limitations necessary to meet water quality standards, and
monitoring and reporting requirements. See 33 U.S.C. §§ 1311, 1342, 1318. Every year, EPA
and the state of Washington issue hundreds of permits for pollution discharges into the Columbia
and Snake Rivers. These include permits that regulate the discharge of toxic pollution, hot water,
bacteria, and other pollutants. According to EPA, improvements to the quality of water in our rivers
are directly linked to the implementation of the NPDES program and the associated control of
pollutants discharged from both municipal and industrial point sources.3

II.      The Heavy Toll of Pollution on the Columbia River.

         The Columbia River is one of the West’s greatest river systems. This river supports rich
fishing traditions, provides water for communities and agriculture, recreation opportunities, and
power for hydroelectric dams. The river is also severely degraded by pollution. Toxic pollution
threatens the health of people that eat local fish and jeopardizes the public’s right to eat fish
caught locally. Rising water temperatures also threaten the health of salmon and other aquatic
life that rely on cool water for survival.

        EPA designated the Columbia River Basin a Critical Large Aquatic Ecosystem in 2006
because toxic contamination and other pollution is so severe. In 2009, EPA released an in-depth
report on toxic pollution in the Columbia, the Columbia River Basin: State of River Report for



2
 See State of Washington 303(d) List, available at https://ecology.wa.gov/Water-
Shorelines/Water-quality/Water-improvement/Assessment-of-state-waters-303d; State of Oregon
303(d) List, available at https://www.deq.state.or.us/wq/assessment/rpt2010/results303d10.asp.
3
    U.S. EPA, Water Permitting 101 at 11, http://www.epa.gov/npdes/pubs/101pape.pdf.



                                                                                                      2
     Case 2:19-cv-00126-RMP         ECF No. 1     filed 04/15/19   PageID.20 Page 20 of 29




Toxics.4 EPA’s report concluded that harmful pollutants are moving up the food chain, impacting
humans, fish, and wildlife. As the report explains, “[i]n 1992, an EPA national survey of
contaminants in fish in the United States alerted EPA and others to a potential health threat to
tribal and other people who eat fish from the Columbia River Basin.” This survey prompted
further study on the contaminated fish and the potential impacts on tribal members.

        In particular, EPA funded four Columbia River tribes, through the Columbia River
Intertribal Fish Commission (“CRITFC”), to study contaminant levels in fish caught at
traditional fishing sites.5 The study demonstrated the presence of 92 toxic chemicals in fish
consumed by tribal members, resulting in a 50-fold increase in cancer risk among tribal members
whose diets rely on river-caught fish. Contaminants found in these fish include PCBs, dioxins,
furans, arsenic, mercury, and DDE, a toxic breakdown product of DDT.6

        The CRITFC study is not alone in demonstrating the serious problem of toxic
contamination. From 1989 to 1995, the Lower Columbia River Bi-State Water Quality Program
(“Bi-State Program”) generated substantial evidence demonstrating that water and sediment in
the Lower Columbia River and its tributaries have levels of toxic contaminants that are harmful
to fish and wildlife.7 The Bi-State Program concluded that:

          Dioxins and furans, metals, PCBs, PAHs, and pesticides impair the water sediment, and
           fish and wildlife;
          Arsenic, a human carcinogen, exceeded both EPA ambient water criteria for protection of
           human health and the EPA human health advisories for drinking water;
          Beneficial uses such as fishing, shellfishing, wildlife, and water sports are impaired;
          Many toxic contaminants are moving up the food chain and accumulating in the bodies of
           animals and humans that eat fish;
          People who eat fish from the lower Columbia over a long period of time are exposed to
           health risks from arsenic, PCBs, dioxins and furans, and DDT and its breakdown
           products.8




4
 U.S. EPA, Columbia River Basin State of River Report for Toxics (hereafter State of the River
Report) (January 2009), https://www.epa.gov/columbiariver/2009-state-river-report-toxics).
5
    Id. at 3.
6
    Id. at 19.
7
 Lower Columbia River Estuary Partnership. 2007. Lower Columbia River and Estuary
Ecosystem Monitoring: Water Quality and Salmon Sampling Report at 1.
8
    Id. at 5 - 6.



                                                                                                 3
     Case 2:19-cv-00126-RMP        ECF No. 1     filed 04/15/19    PageID.21 Page 21 of 29




Other studies have confirmed and added to the overwhelming scientific evidence on toxic
contamination in the Columbia River Basin.9

      Pollution discharges from the Corps’ Dam contribute to the pollution crisis on the
Columbia River. According to the National Oceanic & Atmospheric Administration (“NOAA”):

         Spilled oil can harm living things because its chemical constituents are
         poisonous. This can affect organisms both from internal exposure to oil
         through ingestion or inhalation and from external exposure through skin
         and eye irritation. Oil can also smother some small species of fish or
         invertebrates and coat feathers and fur, reducing birds’ and mammals’
         ability to maintain their body temperatures.10

The impacts of oil pollution are sobering. Yet the Corps discharges oil and other pollution from
the Dam without the NPDES permit authorization required by the CWA. In turn, the Corps fails
to monitor and report pollution in a manner that enables the public to fully understand the extent
and severity of the problem.

        The Dam also discharges heat in the form of cooling water to a river system recognized
by EPA as too warm to support designated uses, including salmon habitat. Salmon need cool
water to survive. Nearly two decades ago, federal scientists declared the Columbia River too hot
for healthy salmon runs. Hot water pollution from point sources, including the Dam, contributes
to elevated water temperatures in the Columbia River. Specifically, the Corps uses water to cool
a variety of Dam components and materials, including turbines, generators, transformers, and
lubricating oils. The Corps discharges this cooling water directly to the Columbia River.

        The devastating impact of hot water pollution on the Columbia River is not hypothetical.
Northwest rivers had unreasonably high temperatures in summer 2015, warm enough to kill
thousands of migrating sockeye salmon headed to the mid-Columbia and lower Snake Rivers.
Scientists estimate that more than 277,000 sockeye, about 55 percent of the total run, returning
from the ocean to spawn died in the Columbia and Snake Rivers due to warm water temperatures
in 2015. The Fish Passage Center, which provides technical assistance and information to fish
and wildlife agencies, concluded that higher water temperatures in the Columbia and Snake
Rivers are largely due to dams.11 Dams heat the river by decreasing river flow and creating huge,



9
 Id. at 6 (citing studies by USGS, the U.S. Army Corps of Engineers, DEQ, and others); see
generally U.S. EPA, State of the River Report.
10
  NOAA, Office of Response and Restoration, How Oil Effects Fish and Wildlife in Marine
Environments, http://response.restoration.noaa.gov/oil-and-chemical-spills/oil-spills/how-oil-
harms-animals-and-plants-marine-environments.html.
11
  Fish Passage Center, Memorandum on Water Temperature Issues in The Columbia and Snake
Rivers (Oct. 28, 2015), http://www.fpc.org/documents/memos/159-15.pdf.



                                                                                                 4
     Case 2:19-cv-00126-RMP        ECF No. 1      filed 04/15/19    PageID.22 Page 22 of 29




stagnant reservoirs.12 The Corps discharges cooling water from the Dam, which contributes
warm water to a river that is already too warm to support healthy fish populations.

III.     Unpermitted Pollutant Discharges from the Dams.

        Section 301(a) of the CWA prohibits discharges of oils, greases, lubricants, cooling
water, and other pollutants to the Columbia River from the Dam without NPDES permit
authorization. 33 U.S.C. § 1311(a). Without an NPDES permit, the Corps is failing to monitor,
report, and reduce pollution discharges pursuant to the CWA and state and federal implementing
rules.

         A.    Chronic Pollutant Discharges from the Dam.

       The Dam discharges oils, greases, lubricants, and other pollutants collected from various
sources through sumps, including powerhouse drainage sumps, unwatering sumps, spillway
sumps, and other systems. The Corps violates section 301(a) of the CWA by discharging
pollutants from these various drainage and/or un-watering sumps and other systems at the Dam.
These violations occurred each and every time the Corps made these discharges in the past six
years and continue to occur.13

       The Dam discharges cooling water, and the associated heat, used to cool a variety of Dam
components and materials, including turbines, generators, transformers, and lubricating oils. The
Corps is in violation of section 301(a) of the CWA by discharging cooling water, and the
associated heart, from the Dam each and every day for the past six years.

        The Dam utilizes Francis turbines, which discharge grease to the Columbia River. Wicket
gates control the amount of water flowing through the turbines at the Dam. The Wicket gate
bearings are lubricated with grease or another lubricant. This grease or lubricant is continuously
fed into the bearings and discharged directly into surface waters. The Corps is in violation of
section 301(a) of the CWA by discharging grease or lubricant from the bearings at each of the
turbine wicket gates at the Dam each and every day for the past six years.

         B.    Acute Pollutant Discharges from the Dams.

        The Corps violates section 301(a) of the CWA every time it discharges oil, a lubricant, or
other pollutants to the Columbia River from the Dam. Riverkeeper requested public records
detailing oil spills and other discharges from the Dam. Riverkeeper also reviewed the United


12
  While government experts identify dams as a major source of heat pollution in the Columbia
River, Riverkeeper’s notice of intent to sue limits heat related discharge allegations to point
source discharges of cooling water.
13
   The Corps is in the best position to know the specific location of the point sources (i.e. the
structures that discharge pollutants from drainage sumps, unwatering sumps, spillway sumps,
and other systems into the Columbia River) at the Dam.



                                                                                                    5
  Case 2:19-cv-00126-RMP             ECF No. 1         filed 04/15/19        PageID.23 Page 23 of 29




Sates Coast Guard’s National Response Center Website, which maintains a national database of
oil spills. Table 1 describes reported acute pollution discharges from the Dam to the Columbia
River during the last six years. Riverkeeper does not concede that the amount of pollution
reported is, in fact, the amount of pollution actually discharged from the Dams.

                                             Table 1
                              Chief Joseph Dam Reported Discharges

 Reported      Reported           Reported                       Comments from Discharge Report
  Date of      Pollutant          Amount
 Discharge    Discharged         Discharged

  6/17/14         Oil            5-10 gallons       5-10 gallons spilled at hydraulic gate, no oil released outside
                                                    of the dam; later estimated that only 1 gallon spilled and none
                                                    reached the river.
  9/3/14      Paint Primer           1 cup          Contractor spilled approximately 1 cup of paint primer into
                                                    the Columbia River.
 11/17/14    Hydraulic Oil         1 gallon         The oil spilled was an aromatic oil used as an antifreeze agent
                                                    in the lines supporting the gates.
  12/9/16     Petroleum-         Less than 10       Heat transfer fluid released from a gate seal heater system due
              based Heat           gallons          to an unknown cause.
             Transfer Fluid
  9/29/17     Transformer          787 gallons      Approximately 1,000 gallons of transformer oil spilled to
                  Oil           spilled, unclear    containment and then to a sump. A skimmer has been placed
                               how much made        in the sump, which has recovered some of the oil. The dam
                               it into the River.   has also increased the water level in the sump to try to prevent
                                                    the oil trapping in the sump from being discharged to the
                                                    Columbia River.

  10/5/17    Vegetable Oil      2 tablespoons,      Water level adjustments were being made and resulted in a
                                20x20ft sheen       small release of oil.
 12/11/17      Chevron          Sheen, 1 quart      Caller stated that a sheen of chevron clarity ISO32 hydraulic
             Clarity ISO32                          oil released from the water sump into the Columbia River.
             Hydraulic Oil                          This was due to a leaking gate cylinder.
  3/4/18       Group 2          10-20 gallons       While performing maintenance on a turbine, a pipe/line broke
              Mineral Oil                           and spilled approximately 50 gallons of oil into mechanical
                                                    workings. A drum skimmer and pad were used to recover 30-
                                                    40 gallons. 10-20 gallons of oil remain in the draft tube and
                                                    are scheduled to be released into the Columbia.
  4/24/18      Diesel Oil      ½ cup, 20x20ft       Diesel oil to water due to a faulty o-ring.
                                   sheen
  5/1/18     Heat Transfer        1 gallon          Hydraulic oil spilled from a pipe associated with the dam’s
                Fluid                               gate seal heating system.
  6/6/18     Hydraulic Oil     Sheen, 1 gallon      Dam’s barge leaked on the ramp hydraulic system. Caused a
                                                    60x60ft sheen.

IV.    Public Documents Announce the Need for an NPDES Permit for Dam Discharges.

       The Corps should be aware that the CWA prohibits its discharges of oil, greases,
lubricants, cooling water, and other pollution to the Columbia River from the Dam absent an
NPDES permit. Notably, Riverkeeper sued the Corps in 2012 for failing to obtain pollution
discharge permits for eight other Columbia River and Snake River dams (Bonneville, The


                                                                                                                  6
     Case 2:19-cv-00126-RMP       ECF No. 1     filed 04/15/19    PageID.24 Page 24 of 29




Dalles, Ice Harbor, John Day, Little Goose, Lower Monumental, McNary, Lower Granite).14 As
the Corps is aware, that case was resolved in 2014 through a settlement agreement requiring the
Corps to:

           1. Apply to EPA for NPDES discharge permits;
           2. Investigate using less harmful lubricants in dam equipment; and
           3. Monitor the type and quantity of pollution being discharged into the rivers.15

The Corps applied for the NPDES permits for the dams subject to that settlement agreement and
EPA is in the process of drafting permits for them. Furthermore, Riverkeeper reached a
settlement with the United States Bureau of Reclamation (“Bureau”) in 2017 that requires the
Bureau to join its federal partners at the Corps to investigate replacing toxic oil at the Grand
Coulee Dam, also on the Columbia River, with eco-friendly lubricants or switch to using non-
lubricated equipment.16 The Bureau also committed to apply for an NPDES permit for pollution
discharges from the Grand Coulee Dam.

       Although the Corps and the Bureau, agreed to apply for NPDES permits for the above
dams, the Corps still has not applied for an NPDES permit for the Chief Joseph Dam.

       Furthermore, EPA requires permits for the exact kinds of discharges occurring at the
Dam. On April 27, 2018, EPA promulgated a draft NPDES General Permit for pollutant
discharges from hydroelectric generating facilities in Idaho.17 The draft permit authorizes five
categories of discharges. The permit “establishes effluent limitations for:

           1. pH, oil and grease, and monitoring requirements for temperature and flow
              for discharges of noncontact cooling water and equipment-related cooling
              water systems.
           2. pH, oil and grease, and monitoring requirements for flow for discharges
              from equipment and floor drains.



14
   COLUMBIA RIVERKEEPER, STOPPING OIL POLLUTION FROM DAMS,
https://www.columbiariverkeeper.org/our-work-saving-salmon/stopping-oil-pollution-dams (last
visited July 24, 2018).
15
     Id.
16
   COLUMBIA RIVERKEEPER, GRAND COULEE DAM SETTLEMENT,
https://www.columbiariverkeeper.org/news/2017/1/grand-coulee-dam-settlement (last visited
August 27, 2018).
17
  THE UNITED STATES ENVIRONMENTAL PROTECTION AGENCY, NPDES FACT SHEET:
WASTEWATER DISCHARGES FROM HYDROELECTRIC GENERATING FACILITIES GENERAL PERMIT
(2018) available at https://www.epa.gov/sites/production/files/2018-04/documents/r10-npdes-
idaho-hydroelectric-gp-idg360000-fact-sheet-2018.pdf



                                                                                                   7
     Case 2:19-cv-00126-RMP            ECF No. 1     filed 04/15/19   PageID.25 Page 25 of 29




                  3. pH, oil and grease, and monitoring requirements for flow for discharges
                     from equipment and facility maintenance–related water.
                  4. pH, oil and grease, and monitoring requirements for flow for discharges
                     from maintenance-related water during flood/high water events and
                     equipment related back wash water from strainer screens.
                  5. pH, oil and grease, and monitoring requirements for flow and temperature
                     for discharges from any combination of the following: equipment-related
                     cooling water, equipment and floor drain water, maintenance-related
                     water, maintenance-related water from flood/high water events and for
                     equipment related backwash strainer water.”18

According to the EPA:

                      Most discharges that affect water quality are ancillary to the direct
                     process of generating electricity at a hydroelectric facility and result
                     mostly from oil spills, equipment leaks, and improper storage. The
                     General Permit is proposing to require development and implementation
                     of a Best Management Practices (BMP) Plan to minimize or eliminate the
                     discharge of oil and grease and an annual self-certification report
                     demonstrating compliance with the BMP Plan.19

       In short, the Corps has been aware since long before this notice of intent to sue letter that
discharges associated with the Dam require an NPDES permit. Yet, based upon the information
available to Riverkeeper, the Corps has neither applied for nor obtained an NPDES permit for
discharges of oils, greases, lubricants, cooling water, and other pollution from the Dam.

V.        Party Giving Notice of Intent to Sue.

          The full name, address, and telephone number of the party giving notice is:

          Columbia Riverkeeper
          407 Portway Ave. Suite 301
          Hood River, OR 97031
          (541) 387-3030




18
     Id. at 14.
19
     Id. at 15.

                                                                                                   8
  Case 2:19-cv-00126-RMP           ECF No. 1      filed 04/15/19     PageID.26 Page 26 of 29




VI.    Attorneys Representing Riverkeeper.

       The attorneys representing Riverkeeper in this matter are:

       Brian A. Knutsen
       Kampmeier & Knutsen, PLLC
       221 S.E. 11th Ave., Suite 217
       Portland, Oregon 97214
       (503) 841-6515
       brian@kampmeierknutsen.com

       Lauren Goldberg, Legal and Program Director
       Columbia Riverkeeper
       407 Portway Ave. Suit 301
       Hood River, OR 97031
       (541) 965-0985
       lauren@columbiariverkeeper.org
       (Licensed in Oregon)

       Simone Anter, Associate Attorney
       Columbia Riverkeeper
       407 Portway Ave. Suit 301
       Hood River, OR 97031
       (541) 399-5312
       simone@columbiariverkeeper.org

VII.   Conclusion.

       The violations described herein reflect those indicated by the information currently
available to Riverkeeper. Riverkeeper intends to sue for all violations, including those yet to be
uncovered and those committed after the date of this notice of intent to sue.

        Riverkeeper intends to seek injunctive relief to prevent further CWA violations under
sections 505(a) and (d) of the CWA, 33 U.S.C § 1365(a) and (d), and such other relief as is
permitted by law. Riverkeeper will further seek to recover its litigation expenses as authorized by
section 505(d) of the CWA, 33 USC § 1365(d).

        Riverkeeper believes that this notice of intent to sue sufficiently states grounds for filing
suit. Riverkeeper intends to file a citizen suit against the United States Army Corps of Engineers
and Lieutenant General Todd T. Semonite, in his official capacity as the Commanding General
and Chief of Engineers of the United States Army Corps of Engineers, under section 505(a) of
the CWA, 33 U.S.C. § 1365(a), for the violations described herein at the expiration of the sixty-
day notice period or shortly thereafter.




                                                                                                     9
Case 2:19-cv-00126-RMP   ECF No. 1   filed 04/15/19   PageID.27 Page 27 of 29
 Case 2:19-cv-00126-RMP       ECF No. 1    filed 04/15/19   PageID.28 Page 28 of 29




                               APPENDIX I
Chief Joseph Dam: Bridgeport, Washington 98813
Coordinates: 47°59′43″N 119°38′04″W

Map:




                                                                                  11
Case 2:19-cv-00126-RMP   ECF No. 1   filed 04/15/19   PageID.29 Page 29 of 29
